Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered October 15, 1984, convicting him of burglary in *746the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence showed that the defendant walked through the wood paneled merchandise display area of a store, opened an unlocked door, and let himself into a small unpaneled cinderblock room which contained a desk. After opening and closing the desk drawers, the defendant left the room and walked up and down the aisles of the display area. Then, he reentered the room, turning on the light and closing the door behind him. The defendant was confronted in the office by the store owner. In his pocket, the defendant had four envelopes containing cigarette coupons which had been removed from a desk drawer.
We find, contrary to the defendant’s contentions, that there was legally sufficient evidence in the record to permit the jury to find that the defendant knowingly entered or remained unlawfully in a building (see, Penal Law §§ 140.20, 140.00 [2], [5]; People v Powell, 58 NY2d 1009; People v Pringle, 96 AD2d 873; Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 140.00). Mangano, J. P., Bracken, Lawrence and Spatt, JJ., concur.